Citation Nr: 1746773	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 







INTRODUCTION

The Veteran had active service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded this matter for additional development in October 2015 and July 2016.  The claim was remanded in October 2015 to afford the Veteran a VA examination.  A VA examination was obtained in December 2015.  The claim was remanded in July 2016 to obtain private treatment records.  Additional private treatment records were associated with the file pursuant to the remand.  The Board finds that there has been substantial compliance with the October 2015 and July 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is best characterized as productive of no worse than Level V hearing acuity in the right ear, and level III hearing acuity in the left ear for the entirety of the appeal.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for bilateral hearing loss are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Bilateral Hearing Loss

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b).

A February 2010 rating decision granted service connection for hearing loss and assigned a non-compensable (0 percent) rating from February 2009. 

A February 2010 VA examination obtained the following audiometric thresholds, in decibels:


1000
2000
3000
4000
AVG.
RIGHT 
20 
25 
50 
60
38.75
LEFT 
25
25
50
60
33.75

Speech discrimination scores using the Maryland CNC test were 86 percent for the right ear and 94 percent for the left ear.  According to Table VI, a numeric designation of II is obtained for the right ear, and a numeric designation of I is obtained for the left ear.  These audiometric findings do not support a compensable rating for the Veteran's bilateral hearing loss.  DC 6100, Table VI (2016).  He did not exhibit an exceptional pattern in either ear.  See 38 C.F.R. § 4.86.

A private treatment record dated in November 2015 reflects the following audiometric thresholds, in decibels:


1000
2000
3000
4000
AVG.
RIGHT 
30
40
80
70
55
LEFT 
35
35
75
65
52.5

Speech discrimination scores were 68 percent for the right ear and 72 percent for the left ear.  The record does not reflect that Maryland CNC scores were used.  A June 2017 letter from the physician who conducted the November 2015 tests indicates that the speech discrimination test did not use the Maryland CNC test.  

The Veteran had a VA examination in December 2015.  The following audiometric thresholds were obtained:  


1000
2000
3000
4000
AVG.
RIGHT 
30
35
65
75
51
LEFT 
35
40
50
65
48

Speech discrimination scores using the Maryland CNC test were 72 percent for the right ear and 92 percent for the left ear.  Applying these valued to Table VI, a numeric designation of V is obtained for the right ear, and a designation of I is obtained for the left ear.  Table VII indicates that a non-compensable rating is warranted for those values.  He did not exhibit an exceptional pattern in either ear.  See 38 C.F.R. § 4.86. 

An August 2017 from a private audiologist reflects a Maryland CNC test with scores of 70 percent for the right ear and 78 percent for the left ear.  The report did not include puretone audiometric thresholds. 

The Board has considered whether the August 2017 Maryland CNC test is more favorable in determining the appropriate rating.  The puretone thresholds obtained upon VA examination in 2015 were 51 for the right ear and 48 for the left ear.  When the audiometric thresholds are considered with the Maryland CNC values provided by the private audiologist in August 2017, a numeric designation of V is obtained for the right ear, and a numeric designation of III is obtained for the left ear.  Those numeric designations meet the criteria for a 10 percent rating according to Table VII.  Accordingly, the criteria for an initial rating of 10 percent, but no higher, for bilateral hearing loss are met under DC 6100.  

The Board finds that a 10 percent rating best represents the Veteran's disability picture for the entirety of the rating period, rather than a staged rating.  Although there is evidence against a 10 percent rating for the entire appeal period, the evidence is ultimately in relative equipoise.  Thus, the benefit-of-the-doubt doctrine is for application.  However, the evidence does not support a higher rating.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 10 percent rating for the entire appeal period, but no higher, is granted for bilateral hearing loss.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


